DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without any traversal of Species IV, Claim 11, filed on 7/18/22, is acknowledged.
The Restriction mailed on 5/18/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 2-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 5/18/22 is hereby made Final. 
Applicants are required to cancel the nonelected claims (2-10 and 12) or take other appropriate action. An Office Action on the merits of Claims 1 and 11 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Han et al (US 9,166,451).
Regarding claim 1, Han et al teach an apparatus of stator (Fig. 2, 150) for a rotary electrical machine (140) which is designed to equip a vehicle (Col. 1, lines 15-21), the stator comprising: 
an annular body (Fig. 3, 151) around an axis; and 
a winding (161), 
the annular body comprising a plurality of notches (155) distributed circumferentially regularly around the annular body (151), and 
the winding comprising a first series (Fig. 10A, 171; Col. 8, lines 38-43; Col. 12, lines 6-11) of conductive pins (Fig. 6, 171) and a second series (Col. 8, lines 38-43; Col. 12, lines 6-11) of conductive pins arranged in the notches (Fig. 9, 155) in a plurality of superimposed layers of the winding in a radial direction, i.e. at least a first layer, a second layer, a third layer and a fourth layer (Fig. 9) which succeed one another, such that the first layer is radially on the exterior and the fourth layer is radially in the interior, with each conductive pin (Fig. 6, 171) comprising a first segment and a second segment (172a) which are connected by an elbow connection (172b), such that the segments of a single conductive pin are disposed in distinct notches (Col. 8, lines 30-37), 
wherein the first segments and the second segments of the first series of pins are arranged respectively in the first layer of the winding and in the second layer of the winding, and the first segments and the second segments of the second series of pins are arranged respectively in the third layer of the winding and in the fourth layer of the winding (Col. 8, lines 38-43; Col. 12, lines 6-11), 
wherein the first series of pins is connected electrically to the second series of pins [Fig. 10A, Interconnection of Layer 3 & 4 to Layer 1 & 2] 
wherein an electrical connection element comprises a first conductor (Fig. 10A, 175 at Layer 4) and a second conductor (Fig. 10A, 175 at Layer 2) which are partly disposed in distinct notches (Col. 8, lines 30-37), with the first conductor occupying one of the layers (Layer 4) which are common to the first series of pins, and the second conductor occupying one of the layers (Layer 2) which are common to the second series of pins, 
the first conductor and the second conductor being connected electrically to one another (181a), the first conductor (175) and the second conductor (175) occupying two distinct layers (Layers 2 & 4) of the winding, and being separated from one another by at least one layer.
Regarding claim 11, Han et al teach that the first series of pins (Fig. 9, 170; Fig. 10A, 171; Col. 8, lines 38-43; Col. 12, lines 6-11) is connected electrically in series to the second series of pins (Col. 9, lines 42-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 23, 2022